UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-24650 INDEPENDENCE TAX CREDIT PLUS L.P. III (Exact name of registrant as specified in its charter) Delaware 13-3746339 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 625 Madison Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 317-5700 Registrant’s telephone number, including area code (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No PART I – FINANCIAL INFORMATION Item 1.Financial Statements. INDEPENDENCE TAX CREDIT PLUS L.P. III AND SUBSIDIARIES Consolidated Balance Sheets June 30, March 31, ASSETS (Unaudited) (Audited) Operating Assets Property and equipment at cost, net of accumulated depreciation of $24,006,659 and $23,866,683, respectively $ $ Cash and cash equivalents Cash held in escrow Deferred costs, net of accumulated amortization of $627,104 and $612,953, respectively Other assets Total assets $ $ LIABILITIES AND PARTNERS’ CAPITAL (DEFICIT) Operating Liabilities Mortgage notes payable $ $ Accounts payable Accrued interest payable Security deposit payable Due to local general partners and affiliates Due to general partners and affiliates Total liabilities Commitments and contingencies (Note 6) Partners’ capital (deficit) Limited partners (43,440 BACs issued and outstanding) ) ) General partners Independence Tax Credit Plus L.P. III total ) ) Noncontrolling interests ) ) Total partners’ capital (deficit) ) ) Total liabilities and partners’ capital (deficit) $ $ See accompanying notes to consolidated financial statements. - 2 - INDEPENDENCE TAX CREDIT PLUS L.P. III AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, 2010* Revenues Rental income $ $ Other income Total revenues Expenses General and administrative General and administrative-related parties (Note 2) Repairs and maintenance Operating Taxes Insurance Financial, principally interest Depreciation and amortization Total expenses from operations Loss from operations ) ) Loss from discontinued operations - ) Net loss ) ) Net loss attributable to noncontrolling interests from operations Net loss attributable to noncontrolling interests from discontinued operations - Net loss attributable to noncontrolling interests Net loss attributable to Independence Tax Credit Plus L.P. III $ ) $ ) Loss from operations – limited partners ) ) Loss from discontinued operations – limited partners - ) Net loss – limited partners $ ) $ ) Number of BACs outstanding Loss from operations per BAC $ ) $ ) Loss from discontinued operations per BAC - ) Net loss per BAC $ ) $ ) * Reclassified for comparative purposes. See accompanying notes to consolidated financial statements. - 3 - INDEPENDENCE TAX CREDIT PLUS L.P. III AND SUBSIDIARIES Consolidated Statement of Changes in Partners’ (Deficit) Capital (Unaudited) Limited General Noncontrolling Total Partners Partner Interests Partners’ capital (deficit) – April 1, 2011 $ ) $ ) $ $ ) Net loss – three months ended June 30, 2011 ) Distributions ) - - ) Partners’ (deficit) capital – June 30, 2011 $ ) $ ) $ $ ) See accompanying notes to consolidated financial statements. - 4 - INDEPENDENCE TAX CREDIT PLUS L.P. III AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Three Months Ended June 30, 2010* Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Gain on sale of property - ) Changes in assets and liabilities: Depreciation and amortization Increase in accounts payable Increase in accrued interest payable Increase in security deposit payable (Increase) decrease in cash held in escrow ) Decrease (increase)in other assets ) Decrease in due to local general partners and affiliates ) ) Increase in due to general partner and affiliates Total adjustments Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Increase in cash held in escrow ) ) Increase (decrease) in due to local general partners and affiliates ) Net cash used in investing activities ) ) Cash flows from financing activities: Repayments of mortgage notes ) ) Repayment of advances to local general partners and affiliates - ) Distributions to noncontrolling interests ) - Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Summarized below are the components of the gain on sale of property: Decrease in accounts payable and other liabilities $ - $ ) * Reclassified for comparative purposes. See accompanying notes to consolidated financial statements. - 5 - INDEPENDENCE TAX CREDIT PLUS L.P. III AND SUBSIDIARIES Notes to Consolidated Financial Statements June 30, 2011 (Unaudited) NOTE 1 – General The consolidated financial statements include the accounts of Independence Tax Credit Plus L.P. III (the “Partnership”) and sixteen other limited partnerships (“subsidiary partnerships”, “subsidiaries” or “Local Partnerships”) owning apartment complexes that are eligible for the federal low-income housing tax credit (“Tax Credit”).The general partner of the Partnership is Related Independence Associates III L.P., a Delaware limited partnership (the “General Partner”), which is managed by an affiliate of Centerline Holding Company (“Centerline”), the ultimate parent of the general partner of the General Partner.Through the rights of the Partnership and/or an affiliate of the General Partner, which affiliate has a contractual obligation to act on behalf of the Partnerships, to remove the general partner of the Local Partnerships and to approve certain major operating and financial decisions, the Partnership has a controlling financial interest in the subsidiary partnerships (“Local General Partners”).As of June 30, 2011, the Partnership has sold its limited partnership interests in four Local Partnerships (see Note 4). For financial reporting purposes, the Partnership’s fiscal quarter ends June 30, 2011.All subsidiaries have fiscal quarters ending March 312011.Accounts of the subsidiaries have been adjusted for intercompany transactions from April 1through June 30 .The Partnership’s fiscal quarter ends June 30in order to allow adequate time for the subsidiaries’ financial statements to be prepared and consolidated. All intercompany accounts and transactions with the subsidiary partnerships have been eliminated in consolidation. In accordance with FASB Accounting Standards Codification (“ASC”) Topic 810, Noncontrolling Interests in Consolidated Financial Statements (“ASC 810”), net loss attributable to noncontrolling interests amounted to approximately $76,000 and $8,000 for the three months ended June 30, 2011 and 2010, respectively.The Partnership’s investment in each subsidiary is equal to the respective subsidiary’s partners’ equity less noncontrolling interest capital, if any. Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been omitted or condensed. These condensed financial statements should be read in conjunction with the financial statements and notes thereto included in the Partnership’s Annual Report on Form 10-K for the year ended March 31, 2011. The books and records of the Partnership are maintained on the accrual basis of accounting in accordance with GAAP.In the opinion of the General Partner of the Partnership, the accompanying unaudited financial statements contain all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the financial position of the Partnership as of June 30, 2011 and the results of operations and its cash flows for the three months ended June 30, 2011 and 2010.However, the operating results and cash flows for the three months ended June 30, 2011 may not be indicative of the results for the year. NOTE 2 – Related Party Transactions An affiliate of the General Partner has a .01% interest, as a special limited partner, in each of the Local Partnerships. The costs incurred to related parties from operations for the three months ended June 30, 2011 and 2010 were as follows: Three Months Ended June 30, 2010* Partnership management fees (a) $ $ Expense reimbursement (b) Local administrative fee (c) Total general and administrative - General Partner Property management fees incurred to affiliates of the subsidiary partnerships’ general partners Total general and administrative-related parties $ $ * Reclassified for comparative purposes. - 6 - INDEPENDENCE TAX CREDIT PLUS L.P. III AND SUBSIDIARIES Notes to Consolidated Financial Statements June 30, 2011 (Unaudited) The costs incurred to related parties from discontinued operations for the three months ended June 30, 2011 and 2010 were as follows: Three Months Ended June 30, 2010* Local administrative fee (c) $
